Citation Nr: 0935491	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-27 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006 the Veteran was afforded a hearing before a 
Veterans Law Judge sitting at the Pittsburgh, Pennsylvania 
RO.  In July 2006, the Board remanded the Veteran's claim for 
additional development of the record.

In December 2007, the Veteran was informed that the Veterans 
Law Judge who had conducted his May 2006 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In 
January 2008, the Veteran informed the Board that he wanted 
an additional video hearing before a Veterans Law Judge.  The 
Board notes that the Veteran has requested that the hearing 
be held at the Pittsburgh, Pennsylvania RO.

Under applicable regulation, a hearing on appeal will be 
granted if a Veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2008).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2008), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  
In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
Hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) 
(2008).
Accordingly, the case is REMANDED for the following action:

The RO/AMC should take the appropriate 
steps to schedule the Veteran for a video 
hearing before a member of the Board at 
the appropriate RO in accordance with his 
recent request for such a hearing.  The 
Veteran should be notified at his current 
address in writing of the date, time, and 
location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


